Exhibit 10.1
 
SECURITIES PURCHASE AGREEMENT




THIS PURCHASE AGREEMENT (“Agreement”) is made as of the 10th day of November,
2011 by and between VANITY EVENTS HOLDING, Inc., a Delaware corporation (the
“Company”), and the Investor set forth on the signature page affixed hereto (the
“Investor”).


Recitals


A.           The Company and the Investor are executing and delivering this
Agreement in reliance upon the exemption from securities registration afforded
by the provisions of Regulation D (“Regulation D”), as promulgated by the U.S.
Securities and Exchange Commission (the “SEC”) under the Securities Act of 1933,
as amended; and


B.           The Investor wishes to purchase from the Company, and the Company
wishes to sell and issue to the Investor, upon the terms and conditions stated
in this Agreement, securities of the Company as more fully described in this
Agreement, a $50,000 principal amount of 10% convertible debenture, in the form
attached hereto as Exhibit A (the “Debenture”).


In consideration of the mutual promises made herein and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:


1.           Definitions.  In addition to those terms defined above and
elsewhere in this Agreement, for the purposes of this Agreement, the following
terms shall have the meanings set forth below:


“Affiliate” means, with respect to any Person, any other Person which directly
or indirectly through one or more intermediaries Controls, is controlled by, or
is under common control with, such Person.


“Business Day” means a day, other than a Saturday or Sunday, on which banks in
New York City are open for the general transaction of business.


“Common Stock” means the common stock of the Company, par value $0.001 per
share, and any other class of securities into which such securities may
hereafter be reclassified or changed into.
 
“Common Stock Equivalents” means any securities of the Company or the
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including without limitation, any debt, preferred stock, rights,
options, warrants or other instrument that is at any time convertible into or
exchangeable for, or otherwise entitles the holder thereof to receive, Common
Stock.


“Company’s Knowledge” means the actual knowledge of the executive officers (as
defined in Rule 405 under the 1933 Act) of the Company, after due inquiry.


“Confidential Information” means trade secrets, confidential information and
know-how (including but not limited to ideas, formulae, compositions, processes,
procedures and techniques, research and development information, computer
program code, performance specifications, support documentation, drawings,
specifications, designs, business and marketing plans, and customer and supplier
lists and related information).
 
 
1

--------------------------------------------------------------------------------

 


“Control” (including the terms “controlling”, “controlled by” or “under common
control with”) means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.


“Debenture” means the 10% Convertible Debenture due, subject to the terms
therein, 12 months from their date of issuance, issued by the Company to the
Investor hereunder, in the form of Exhibit A attached hereto.


“Intellectual Property” means all of the following: (i) patents, patent
applications, patent disclosures and inventions (whether or not patentable and
whether or not reduced to practice); (ii) trademarks, service marks, trade
dress, trade names, corporate names, logos, slogans and Internet domain names,
together with all goodwill associated with each of the foregoing; (iii)
copyrights and copyrightable works; (iv) registrations, applications and
renewals for any of the foregoing; and (v) proprietary computer software
(including but not limited to data, data bases and documentation).


“Irrevocable Transfer Agent Instructions” means the instruction letter, dated as
of November 10, 2011, by and between the Company and Olde Monmouth Stock
Transfer Co., Inc., in the form attached hereto as Exhibit C.


“Material Adverse Effect” means a material adverse effect on (i) the assets,
liabilities, results of operations, condition (financial or otherwise),
business, or prospects of the Company and its Subsidiaries taken as a whole, or
(ii) the ability of the Company to perform its obligations under the Transaction
Documents.


“Person” means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
sole proprietorship, unincorporated organization, governmental authority or any
other form of entity not specifically listed herein.


“Purchase Price” means Fifty Thousand Dollars ($50,000).


“SEC Filings” has the meaning set forth in Section 4.6.


“SEC” means the United States Securities and Exchange Commission.


“Securities” means the Debentures, the Warrants, the Shares and the Warrant
Shares.
 
 
2

--------------------------------------------------------------------------------

 


“Shares” means the shares of Common Stock issuable upon conversion of the
Debenture.


“Subsidiary” of any Person means another Person, an amount of the voting
securities, other voting ownership or voting partnership interests of which is
sufficient to elect at least a majority of its Board of Directors or other
governing body (or, if there are no such voting interests, 50% or more of the
equity interests of which) is owned directly or indirectly by such first Person.


Trading Day” means a day on which the principal Trading Market is open for
trading.
 
“Trading Market” means the following markets or exchanges on which the Common
Stock is listed or quoted for trading on the date in question: the NYSE Amex
LLC, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global
Select Market, the New York Stock Exchange or the OTC Bulletin Board.
 
“Transaction Documents” means this Agreement, the Debenture, the Warrants and
the Irrevocable Transfer Agent Instructions.


“Warrants” means, collectively, the warrants to purchase shares of the Company’s
Common Stock delivered to the Investor at the Closing in, which Warrants shall
be exercisable immediately and have a term of exercise equal to 3 years, in the
form attached hereto as Exhibit B.
 
“Warrant Shares” means the shares of Common Stock issuable upon exercise of the
Warrants.
 
“1933 Act” means the Securities Act of 1933, as amended, or any successor
statute, and the rules and regulations promulgated thereunder.


“1934 Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute, and the rules and regulations promulgated thereunder.


“VWAP” means, for any date, the price determined by the first of the following
clauses that applies: (a) if the Common Stock is then listed or quoted on a
Trading Market, the daily volume weighted average price of the Common Stock for
such date (or the nearest preceding date) on the Trading Market on which the
Common Stock is then listed or quoted as reported by Bloomberg L.P. (based on a
Trading Day from 9:30 a.m. (New York City time) to 4:02 p.m. (New York City
time)), (b)  if the OTC Bulletin Board is not a Trading Market, the volume
weighted average price of the Common Stock for such date (or the nearest
preceding date) on the OTC Bulletin Board, (c) if the Common Stock is not then
listed or quoted for trading on the OTC Bulletin Board and if prices for the
Common Stock are then reported in the “Pink Sheets” published by Pink OTC
Markets, Inc. (or a similar organization or agency succeeding to its functions
of reporting prices), the most recent bid price per share of the Common Stock so
reported, or (d) in all other cases, the fair market value of a share of Common
Stock as determined by an independent appraiser selected in good faith by the
Holders of a majority in interest of the Securities then outstanding and
reasonably acceptable to the Company, the fees and expenses of which shall be
paid by the Company.
 
 
3

--------------------------------------------------------------------------------

 


2.           Purchase and Sale of the Debenture.  Subject to the terms and
conditions of this Agreement, on the Closing Date, the Company shall sell and
issue to the Investor, a Debenture in the aggregate principal amount of $50,000
in exchange for the Purchase Price.  In addition, on the Closing Date, the
Investor shall also receive a Warrant upon payment of the Purchase Price.


3.           Closing.  Upon confirmation that the other conditions to closing
specified herein have been satisfied or duly waived by the Investor, the Company
shall deliver to the Investor, a Debenture and a Warrant registered in the name
of the Investor, and the Investor shall cause a wire transfer in same day funds
to be sent to the account of the Company as instructed in writing by the
Company, in an amount representing the Purchase Price for the Debenture (the
“Closing Date”). The closing of the purchase and sale of the Debenture shall
take place at the offices of Sichenzia Ross Friedman Ference LLP, 61 Broadway,
32nd Floor, New York, New York 10006, or at such other location and on such
other date as the Company and the Investor shall mutually agree.


4.           Representations and Warranties of the Company.  The Company hereby
represents and warrants to the Investor that, except as set forth in the
schedules delivered herewith (collectively, the “Disclosure Schedules”):


4. 1           Organization, Good Standing and Qualification.  Each of the
Company and its subsidiaries is a corporation duly organized, validly existing
and in good standing under the laws of the jurisdiction of its incorporation and
has all requisite corporate power and authority to carry on its business as now
conducted and to own its properties.  Each of the Company and its subsidiaries
is duly qualified to do business as a foreign corporation and is in good
standing in each jurisdiction in which the conduct of its business or its
ownership or leasing of property makes such qualification or leasing necessary
unless the failure to so qualify has not and could not reasonably be expected to
have a Material Adverse Effect.  All of the direct and indirect subsidiaries of
the Company are listed on Schedule 4.1 hereto.


4.2           Authorization.  The Company has full power and authority and, has
taken all requisite action on the part of the Company, its officers, directors
and stockholders necessary for (i) the authorization, execution and delivery of
the Transaction Documents, (ii) authorization of the performance of all
obligations of the Company hereunder or thereunder, and (iii) the authorization,
issuance (or reservation for issuance) and delivery of the Securities.  The
Transaction Documents constitute the legal, valid and binding obligations of the
Company, enforceable against the Company in accordance with their terms, subject
to bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws of general applicability, relating to or affecting creditors’
rights generally.


4.3           Capitalization.  Schedule 4.3 and/or the SEC Filings (as defined
below) sets forth (a) the authorized capital stock of the Company on the date
hereof; (b) the number of shares of capital stock issued and outstanding; (c)
the number of shares of capital stock issuable pursuant to the Company’s stock
plans; and (d) the number of shares of capital stock issuable and reserved for
issuance pursuant to securities (other than the Securities) exercisable for, or
convertible into or exchangeable for any shares of capital stock of the
Company.  All of the issued and outstanding shares of the Company’s capital
stock have been duly authorized and validly issued and are fully paid,
nonassessable and free of pre-emptive rights.  Except as described on Schedule
4.3 or in the SEC Filings (as defined below), all of the issued and outstanding
shares of capital stock of each Subsidiary have been duly authorized and validly
issued and are fully paid, nonassessable and free of pre-emptive rights, were
issued in full compliance with applicable state and federal securities law and
any rights of third parties and are owned by the Company, beneficially and of
record, subject to no lien, encumbrance or other adverse claim.  Except as
described on Schedule 4.3 or in the SEC Filings (as defined below), no Person is
entitled to pre-emptive or similar statutory or contractual rights with respect
to any securities of the Company.  Except as described on Schedule 4.3 or in the
SEC Filings (as defined below), there are no outstanding warrants, options,
convertible securities or other rights, agreements or arrangements of any
character under which the Company or any of its Subsidiaries is or may be
obligated to issue any equity securities of any kind and except as contemplated
by this Agreement, neither the Company nor any of its Subsidiaries is currently
in negotiations for the issuance of any equity securities of any kind.
 
 
4

--------------------------------------------------------------------------------

 


Except as described on Schedule 4.3 or in the SEC Filings (as defined below),
the issuance and sale of the Securities hereunder will not obligate the Company
to issue shares of Common Stock or other securities to any other Person (other
than the Investor) and will not result in the adjustment of the exercise,
conversion, exchange or reset price of any outstanding security.


Except as described on Schedule 4.3 or in the SEC Filings (as defined below),
the Company does not have outstanding stockholder purchase rights or “poison
pill” or any similar arrangement in effect giving any Person the right to
purchase any equity interest in the Company upon the occurrence of certain
events.


4.4           Valid Issuance.  The Debenture has been duly and validly
authorized and, when issued and paid for pursuant to this Agreement, shall be
free and clear of all encumbrances and restrictions (other than those created by
the Investor), except for restrictions on transfer set forth in the Transaction
Documents or imposed by applicable securities laws.  Upon the due conversion of
the Debenture, the Shares will be validly issued, fully paid and non-assessable
free and clear of all encumbrances and restrictions, except for restrictions on
transfer set forth in the Transaction Documents or imposed by applicable
securities laws and except for those created by the Investor.


4.5           Consents.  The execution, delivery and performance by the Company
of the Transaction Documents, and the offer, issuance and sale of the Securities
require no consent of, action by or in respect of, or filing with, any Person,
governmental body, agency, or official other than filings that have been made
pursuant to applicable state securities laws, and post-sale filings pursuant to
applicable state and federal securities laws which the Company undertakes to
file within the applicable time periods.  Subject to the accuracy of the
representations and warranties of the Investor set forth in Section 5 hereof,
the Company has taken all action necessary to exempt (i) the issuance and sale
of the Securities, (ii) the issuance of the Shares upon due conversion of the
Debenture and the sale of the Warrant Shares upon due exercise of the Warrant,
and (iii) the other transactions contemplated by the Transaction Documents from
the provisions of any shareholder rights plan or other “poison pill”
arrangement, any anti-takeover, business combination or control share law or
statute binding on the Company or to which the Company or any of its assets and
properties may be subject and any provision of the Company’s Certificate of
Incorporation or By-laws that is or could reasonably be expected to become
applicable to the Investor as a result of the transactions contemplated hereby,
including without limitation, the issuance of the Securities and the ownership,
disposition or voting of the Securities by the Investor or the exercise of any
right granted to the Investor pursuant to this Agreement or the other
Transaction Documents.
 
 
5

--------------------------------------------------------------------------------

 


4.6           Delivery of SEC Filings; Business.  The Company has made available
to the Investor through the EDGAR system, true and complete copies of the
Company’s most recent Annual Report on Form 10-K for its last fiscal year (the
“10-K”), and all other reports filed by the Company pursuant to the 1934 Act
since the filing of the 10-K and prior to the date hereof (collectively, the
“SEC Filings”).  The SEC Filings are the only filings required of the Company
pursuant to the 1934 Act for such period.  The Company and its subsidiaries are
engaged in all material respects only in the business described in the SEC
Filings and the SEC Filings contain a complete and accurate description in all
material respects of the business of the Company and its Subsidiaries, taken as
a whole.


4.7           Use of Proceeds.  The net proceeds of the sale of the Debenture
hereunder are set forth on Schedule 4.7.


4.8           No Conflict, Breach, Violation or Default.  The execution,
delivery and performance of the Transaction Documents by the Company and the
issuance and sale of the Securities will not conflict with or result in a breach
or violation of any of the terms and provisions of, or constitute a default
under (i) the Company’s Articles of Incorporation or the Company’s Bylaws, both
as in effect on the date hereof (true and complete copies of which have been
made available to the Investor through the EDGAR system), or (ii)(a) any
statute, rule, regulation or order of any governmental agency or body or any
court, domestic or foreign, having jurisdiction over the Company, any Subsidiary
or any of their respective assets or properties, or (b) any agreement or
instrument to which the Company or any Subsidiary is a party or by which the
Company or a Subsidiary is bound or to which any of their respective assets or
properties is subject.


4.9           Brokers and Finders.  No Person will have, as a result of the
transactions contemplated by the Transaction Documents, any valid right,
interest or claim against or upon the Company, any Subsidiary or an Investor for
any commission, fee or other compensation pursuant to any agreement, arrangement
or understanding entered into by or on behalf of the Company.


4.10          No Directed Selling Efforts or General Solicitation.  Neither the
Company nor any Person acting on its behalf has conducted any general
solicitation or general advertising (as those terms are used in Regulation D) in
connection with the offer or sale of any of the Securities.


4.11          No Integrated Offering.  Neither the Company nor any of its
Affiliates, nor any Person acting on its or their behalf has, directly or
indirectly, made any offers or sales of any Company security or solicited any
offers to buy any security, under circumstances that would adversely affect
reliance by the Company on Section 4(2) for the exemption from registration for
the transactions contemplated hereby or would require registration of the
Securities under the 1933 Act.
 
 
6

--------------------------------------------------------------------------------

 


4.12          Private Placement.  The offer and sale of the Securities to the
Investor as contemplated hereby is exempt from the registration requirements of
the 1933 Act.


5.           Representations and Warranties of the Investor.  The Investor
hereby represents and warrants to the Company that:


5.1           Organization and Existence.  Such Investor is a validly existing
corporation, limited partnership or limited liability company and has all
requisite corporate, partnership or limited liability company power and
authority to invest in the Securities pursuant to this Agreement.


5.2           Authorization.  The execution, delivery and performance by such
Investor of the Transaction Documents to which such Investor is a party have
been duly authorized and will each constitute the valid and legally binding
obligation of such Investor, enforceable against such Investor in accordance
with their respective terms, subject to bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar laws of general applicability,
relating to or affecting creditors’ rights generally.


5.3           Purchase Entirely for Own Account.  The Securities to be received
by such Investor hereunder will be acquired for such Investor’s own account, not
as nominee or agent, and not with a view to the resale or distribution of any
part thereof in violation of the 1933 Act, and such Investor has no present
intention of selling, granting any participation in, or otherwise distributing
the same in violation of the 1933 Act without prejudice, however, to such
Investor’s right at all times to sell or otherwise dispose of all or any part of
such Securities in compliance with applicable federal and state securities
laws.  Nothing contained herein shall be deemed a representation or warranty by
such Investor to hold the Securities for any period of time.  Such Investor is
not a broker-dealer registered with the SEC under the 1934 Act or an entity
engaged in a business that would require it to be so registered.
 
5.4           Investment Experience.  Such Investor acknowledges that it can
bear the economic risk and complete loss of its investment in the Securities and
has such knowledge and experience in financial or business matters that it is
capable of evaluating the merits and risks of the investment contemplated
hereby.


5.5           Disclosure of Information.  Such Investor has had an opportunity
to receive all information related to the Company requested by it and to ask
questions of and receive answers from the Company regarding the Company, its
business and the terms and conditions of the offering of the Securities.  Such
Investor acknowledges receipt of copies of the SEC Filings.  Neither such
inquiries nor any other due diligence investigation conducted by such Investor
shall modify, amend or affect such Investor’s right to rely on the Company’s
representations and warranties contained in this Agreement.


5.6           Restricted Securities.  Such Investor understands that the
Securities are characterized as “restricted securities” under the U.S. federal
securities laws inasmuch as they are being acquired from the Company in a
transaction not involving a public offering and that under such laws and
applicable regulations such securities may be resold without registration under
the 1933 Act only in certain limited circumstances.
 
 
7

--------------------------------------------------------------------------------

 


5.7           Legends.  It is understood that, except as provided below,
certificates evidencing the Securities may bear the following or any similar
legend:


(a)           “The securities represented hereby may not be transferred unless
(i) such securities have been registered for sale pursuant to the Securities Act
of 1933, as amended, (ii) such securities may be sold pursuant to Rule 144(i),
or (iii) the Company has received an opinion of counsel reasonably satisfactory
to it that such transfer may lawfully be made without registration under the
Securities Act of 1933 or qualification under applicable state securities laws.”


(b)           If required by the authorities of any state in connection with the
issuance of sale of the Securities, the legend required by such state authority.


5.8           Accredited Investor.  Such Investor is an accredited investor as
defined in Rule 501(a) of Regulation D, as amended, under the 1933 Act.


5.9           No General Solicitation.  Such Investor did not learn of the
investment in the Securities as a result of any public advertising or general
solicitation.


5.10           Brokers and Finders.  No Person will have, as a result of the
transactions contemplated by the Transaction Documents, any valid right,
interest or claim against or upon the Company, any Subsidiary or an Investor for
any commission, fee or other compensation pursuant to any agreement, arrangement
or understanding entered into by or on behalf of such Investor.


6.           Conditions to Closing.


6.1           Conditions to the Investor’s Obligations. The obligation of the
Investor to purchase the Debenture at Closing is subject to the fulfillment to
such Investor’s satisfaction, on or prior to the Closing Date, of the following
conditions, any of which may be waived by the Investor:


(a)           The representations and warranties made by the Company in Section
4 hereof qualified as to materiality shall be true and correct at all times
prior to and on the Closing Date, except to the extent any such representation
or warranty expressly speaks as of an earlier date, in which case such
representation or warranty shall be true and correct as of such earlier date,
and, the representations and warranties made by the Company in Section 4 hereof
not qualified as to materiality shall be true and correct in all material
respects at all times prior to and on the Closing Date, except to the extent any
such representation or warranty expressly speaks as of an earlier date, in which
case such representation or warranty shall be true and correct in all material
respects as of such earlier date.  The Company shall have performed in all
material respects all obligations and conditions herein required to be performed
or observed by it on or prior to the Closing Date.


(b)           The Company shall have obtained any and all consents, permits,
approvals, registrations and waivers necessary or appropriate for consummation
of the purchase and sale of the Securities, and the consummation of the other
transactions contemplated by the Transaction Documents, all of which shall be in
full force and effect.
 
 
8

--------------------------------------------------------------------------------

 


(c)         No judgment, writ, order, injunction, award or decree of or by any
court, or judge, justice or magistrate, including any bankruptcy court or judge,
or any order of or by any governmental authority, shall have been issued, and no
action or proceeding shall have been instituted by any governmental authority,
enjoining or preventing the consummation of the transactions contemplated hereby
or in the other Transaction Documents.


(d)         No stop order or suspension of trading shall have been imposed by
Nasdaq, the SEC or any other governmental or regulatory body with respect to
public trading in the Common Stock.


(e)         The Company shall have executed and delivered the Warrant;


(f)          The Company shall have executed and delivered the Debenture; and
(g)         The Company shall have executed and delivered the Irrevocable
Transfer Agent Instructions (including the same executed by Olde Monmouth Stock
Transfer, Inc.).




6.2           Conditions to Obligations of the Company. The Company's obligation
to sell and issue the Debenture at Closing is subject to the fulfillment to the
satisfaction of the Company on or prior to the Closing Date of the following
conditions, any of which may be waived by the Company:


(a)         The representations and warranties made by the Investor in Section 5
hereof, other than the representations and warranties contained in Sections 5.3,
5.4, 5.5, 5.6, 5.7, 5.8 and 5.9 (the “Investment Representations”), shall be
true and correct in all material respects when made, and shall be true and
correct in all material respects on the Closing Date with the same force and
effect as if they had been made on and as of said date.  The Investment
Representations shall be true and correct in all respects when made, and shall
be true and correct in all respects on the Closing Date with the same force and
effect as if they had been made on and as of said date.  The Investor shall have
performed in all material respects all obligations and conditions herein
required to be performed or observed by them on or prior to the Closing Date;
and


(b)         The Investor shall have delivered the Purchase Price to the Company.
 
 
9

--------------------------------------------------------------------------------

 
 
 
6.3           Termination of Obligations to Effect Closing; Effects.


(a)           The obligations of the Company, on the one hand, and the Investor,
on the other hand, to effect the Closing shall terminate as follows:


(i)          Upon the mutual written consent of the Company and the Investor;


(ii)         By the Company if any of the conditions set forth in Section 6.2
shall have become incapable of fulfillment, and shall not have been waived by
the Company;


(iii)        By the Investor if any of the conditions set forth in Section 6.1
shall have become incapable of fulfillment, and shall not have been waived by
the Investor; or


(iv)        By either the Company or the Investor if the Closing has not
occurred on or prior to November 11, 2011;


provided, however, that, except in the case of clause (i) above, the party
seeking to terminate its obligation to effect the Closing shall not then be in
breach of any of its representations, warranties, covenants or agreements
contained in this Agreement or the other Transaction Documents if such breach
has resulted in the circumstances giving rise to such party’s seeking to
terminate its obligation to effect the Closing.


7.           Survival and Indemnification.


7.1  Survival.  The representations, warranties, covenants and agreements
contained in this Agreement shall survive the Closing of the transactions
contemplated by this Agreement.


7.2  Indemnification.  The Company agrees to indemnify and hold harmless each
Investor and its Affiliates and their respective directors, officers, employees
and agents from and against any and all losses, claims, damages, liabilities and
expenses (including without limitation reasonable attorney fees and
disbursements and other expenses incurred in connection with investigating,
preparing or defending any action, claim or proceeding, pending or threatened
and the costs of enforcement thereof) (collectively, “Losses”) to which such
Person may become subject as a result of any breach of representation, warranty,
covenant or agreement made by or to be performed on the part of the Company
under the Transaction Documents, and will reimburse any such Person for all such
amounts as they are incurred by such Person.
 
 
10

--------------------------------------------------------------------------------

 


7.3  Conduct of Indemnification Proceedings.  Promptly after receipt by any
Person (the “Indemnified Person”) of notice of any demand, claim or
circumstances which would or might give rise to a claim or the commencement of
any action, proceeding or investigation in respect of which indemnity may be
sought pursuant to Section 7.2, such Indemnified Person shall promptly notify
the Company in writing and the Company shall assume the defense thereof,
including the employment of counsel reasonably satisfactory to such Indemnified
Person, and shall assume the payment of all fees and expenses; provided,
however, that the failure of any Indemnified Person so to notify the Company
shall not relieve the Company of its obligations hereunder except to the extent
that the Company is materially prejudiced by such failure to notify.  In any
such proceeding, any Indemnified Person shall have the right to retain its own
counsel, but the fees and expenses of such counsel shall be at the expense of
such Indemnified Person unless: (i) the Company and the Indemnified Person shall
have mutually agreed to the retention of such counsel; or (ii) in the reasonable
judgment of counsel to such Indemnified Person representation of both parties by
the same counsel would be inappropriate due to actual or potential differing
interests between them.  The Company shall not be liable for any settlement of
any proceeding effected without its written consent, which consent shall not be
unreasonably withheld, but if settled with such consent, or if there be a final
judgment for the plaintiff, the Company shall indemnify and hold harmless such
Indemnified Person from and against any loss or liability (to the extent stated
above) by reason of such settlement or judgment.  Without the prior written
consent of the Indemnified Person, which consent shall not be unreasonably
withheld, the Company shall not effect any settlement of any pending or
threatened proceeding in respect of which any Indemnified Person is or could
have been a party and indemnity could have been sought hereunder by such
Indemnified Party, unless such settlement includes an unconditional release of
such Indemnified Person from all liability arising out of such proceeding.


8.           Miscellaneous.


8.1           Successors and Assigns.  This Agreement may not be assigned by a
party hereto without the prior written consent of the Company or the Investor,
as applicable, provided, however, that an Investor may assign its rights and
delegate its duties hereunder in whole or in part to an Affiliate or to a third
party acquiring some or all of its Securities in a private transaction without
the prior written consent of the Company, after notice duly given by such
Investor to the Company.  The provisions of this Agreement shall inure to the
benefit of and be binding upon the respective permitted successors and assigns
of the parties.  Nothing in this Agreement, express or implied, is intended to
confer upon any party other than the parties hereto or their respective
successors and assigns any rights, remedies, obligations, or liabilities under
or by reason of this Agreement, except as expressly provided in this Agreement.


8.2           Counterparts; Faxes.  This Agreement may be executed in two or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  This Agreement may also
be executed via facsimile, which shall be deemed an original.


8.3           Titles and Subtitles.  The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.
 
 
11

--------------------------------------------------------------------------------

 


8.4           Notices.  Unless otherwise provided, any notice required or
permitted under this Agreement shall be given in writing and shall be deemed
effectively given as hereinafter described (i) if given by personal delivery,
then such notice shall be deemed given upon such delivery, (ii) if given by
telex or telecopier, then such notice shall be deemed given upon receipt of
confirmation of complete transmittal, (iii) if given by mail, then such notice
shall be deemed given upon the earlier of (A) receipt of such notice by the
recipient or (B) three days after such notice is deposited in first class mail,
postage prepaid, and (iv) if given by an internationally recognized overnight
air courier, then such notice shall be deemed given one business day after
delivery to such carrier.  All notices shall be addressed to the party to be
notified at the address as follows, or at such other address as such party may
designate by ten days’ advance written notice to the other party:


If to the Company:


Mr. Lloyd Lapidus
VANITY EVENTS HOLDING, Inc.
1111 Kane Concourse, Suite 304
Bay Harbor Islands, FL  33154
Fax: _____________


If to the Investor:


Greystone Capital Partners LLC
5030 Champion Blvd #G-6231
Boca Raton, FL  33496
Attention: Bryan Collins
Fax: _____________


8.5           Expenses.  The parties hereto shall pay their own costs and
expenses in connection herewith.  In the event that legal proceedings are
commenced by any party to this Agreement against another party to this Agreement
in connection with this Agreement or the other Transaction Documents, the party
or parties which do not prevail in such proceedings shall severally, but not
jointly, pay their pro rata share of the reasonable attorneys’ fees and other
reasonable out-of-pocket costs and expenses incurred by the prevailing party in
such proceedings.


8.6           Amendments and Waivers.  Any term of this Agreement may be amended
and the observance of any term of this Agreement may be waived (either generally
or in a particular instance and either retroactively or prospectively), only
with the written consent of the Company and the Investor.  Any amendment or
waiver effected in accordance with this paragraph shall be binding upon each
holder of any Securities purchased under this Agreement at the time outstanding,
each future holder of all such Securities, and the Company.
 
 
12

--------------------------------------------------------------------------------

 


8.7           Severability.  Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof but shall be interpreted as if it
were written so as to be enforceable to the maximum extent permitted by
applicable law, and any such prohibition or unenforceability in any jurisdiction
shall not invalidate or render unenforceable such provision in any other
jurisdiction.  To the extent permitted by applicable law, the parties hereby
waive any provision of law which renders any provision hereof prohibited or
unenforceable in any respect.


8.8           Entire Agreement.  This Agreement, including the Exhibits and the
Disclosure Schedules, and the other Transaction Documents constitute the entire
agreement among the parties hereof with respect to the subject matter hereof and
thereof and supersede all prior agreements and understandings, both oral and
written, between the parties with respect to the subject matter hereof and
thereof.


8.9           Further Assurances.  The parties shall execute and deliver all
such further instruments and documents and take all such other actions as may
reasonably be required to carry out the transactions contemplated hereby and to
evidence the fulfillment of the agreements herein contained.


8.10           Governing Law; Consent to Jurisdiction; Waiver of Jury
Trial.  This Agreement shall be governed by, and construed in accordance with,
the internal laws of the State of New York, without regard to principles of
conflicts of law.  THE COMPANY AND INVESTOR WAIVE ANY RIGHT TO A JURY TRIAL OF
ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS DEBENTURE OR ANY
TRANSACTION CONTEMPLATED HEREIN, INCLUDING CLAIMS BASED ON CONTRACT, TORT,
BREACH OF DUTY AND ALL OTHER COMMON LAW OR STATUTORY BASIS. Each party hereby
submits to the exclusive jurisdiction of the state and federal courts located in
the County of New York, State of New York.  If the jury waiver set forth in this
Section is not enforceable, then any dispute, controversy or claim arising out
of or relating to this Agreement or any of the transactions contemplated herein
will be finally settled by binding arbitration in New York, New York in
accordance with the then current Commercial Arbitration Rules of the American
Arbitration Association by one arbitrator appointed in accordance with said
rules.  The arbitrator shall apply New York law to the resolution of any
dispute, without reference to rules of conflicts of law or rules of statutory
arbitration.  Judgment on the award rendered by the arbitrator may be entered in
any court having jurisdiction thereof.  Notwithstanding the foregoing, the
parties may apply to any court of competent jurisdiction for preliminary or
interim equitable relief, or to compel arbitration in accordance with this
paragraph.  The expenses of the arbitration, including the arbitrator’s fees and
expert witness fees, incurred by the parties to the arbitration, may be awarded
to the prevailing party, in the discretion of the arbitrator, or may be
apportioned between the parties in any manner deemed appropriate by the
arbitrator.  Unless and until the arbitrator decides that one party is to pay
for all (or a share) of such expenses, both parties shall share equally in the
payment of the arbitrator’s fees as and when billed by the arbitrator.
 
 
13

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Agreement or caused their
duly authorized officers to execute this Agreement as of the date first above
written.
 

The Company: VANITY EVENTS HOLDING INC.          
 
By:
/s/ Lloyd Lapidus       Name: Lloyd Lapidus        Title: Interim Chief
Executive Officer          



                                                             

  GREYSTONE CAPITAL PARTNERS LLC          
The Investor:
By:
/s/ Bryan Collins       Name: Bryan Collins       Title: Managing Member        
 


                                       


 
14